Citation Nr: 1448322	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) in August 2009 (which granted service connection for PTSD rated 10 percent, effective November 30, 2007 (the date of claim)) and May 2010 (which denied TDIU).  An interim June 2014 rating decision granted a 30 percent rating for PTSD effective November 30, 2007 (the date of claim).  The Veteran testified at a Travel Board hearing before the undersigned in May 2013.  A transcript of that hearing is associated with the claims file.  In November 2013 these matters were remanded for further development.  

Subsequent to the June 2014 Supplemental Statement of the Case (SSOC), the RO received additional evidence without a waiver of RO consideration.  VA regulations provide that any pertinent evidence submitted without waiver of RO consideration must be referred to the RO for review and preparation of a SSOC.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that in part it is not relevant and in remaining part it is either duplicative or cumulative of what the RO has considered.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and it is not necessary for the Board to remand the case to the RO for initial review of the additional submission.

The Veteran had been represented by Disabled American Veterans (DAV); however, he revoked his designation of DAV as his representative, and appointed an attorney, Michael Sullivan, to represent him.  See September 2009 VA Form 21-22a, Appointment of Individual as Claimant's Representative.


FINDINGS OF FACT

1.  Affording the Veteran all reasonable doubt, throughout the appeal period, his PTSD is shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

2.  The Veteran's only service-connected disability, PTSD, rated 50 percent, is not shown to alone be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, a 50 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2013).

2.  The schedular rating criteria for a TDIU rating are not met; a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

The appeal as to the PTSD claim is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A May 2008 letter properly provided the Veteran notice on the downstream issue of an increased initial rating, and a June 2014 SSOC readjudicated the matter.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The claim for a TDIU rating flows from the downstream issue of an increase sought in the initial rating assigned with the award of service-connection.  See Dingess, 19 Vet. App. at 491.  Full notice of what is needed to substantiate a TDIU claim was provided in an October 2009 letter.  The Veteran has had opportunity to submit evidence and argument in support of such claim.

The Veteran's service treatment records (STRs) and pertinent post-service treatment and Social Security Administration (SSA) records have been secured.  The RO arranged for VA examinations in July 2009, January 2010, September 2010 and January 2014 (with addendum in June 2014).  Together, these examination reports are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and note all findings necessary for rating the disability.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a VA official conducting a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the Travel Board hearing, the undersigned fully explained the issues on appeal and advised the Veteran of what is needed to substantiate his claims.  The Veteran's testimony in response to questions posed reflect his awareness of what must be shown.  VA's duty to assist as to the matter on appeal is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time and "staged" ratings may be assigned for distinct periods of time where the severity of the disability varied, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reveals psychiatric diagnoses other than PTSD, such as recurrent severe major depression without psychotic features, generalized anxiety disorder, adjustment disorder and major depressive disorder (MDD).  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In reviewing the claim, the Board notes that the evidence covering the period under review consists of VA and Vet Center clinical records; July 2009, January 2010, September 2010 and January 2014 (with addendum in June 2014) VA examination reports; SSA records and the Veteran's allegations of increased disability.

In his November 2007 claim for service connection for PTSD, the Veteran reported that he continually (several times every day) re-experiences many of the horrifying events that he witnessed while in Vietnam, sleeps one or two hours at a time, avoids most social activities and people that would remind him of the war and feels distanced from most people.  

VA treatment records show a diagnosis of PTSD with a GAF score of 50 on psychiatric evaluation in November 2007.  His chief complaint was irritability, anxiety, sleep problems and low motivation.  On examination, the Veteran's mood was depressed, his affect was constricted and his concentration was impaired.  Insomnia and anhedonia were also noted.  The Veteran reported passive suicidal ideation, indicating that on "more than half the days" he thinks that he would be better off dead or thinks of hurting himself.  Psychiatric treatment notes from December 2007 to April 2008 show the Veteran's GAF occasionally improved to 55.  A February 2008 treatment report described the Veteran's judgment as "fair."  A March 2008 treatment report notes that the Veteran complained of increased depression, fatigue, low motivation, irritability and difficulty concentrating.  His GAF was 51.  In April 2008, he reported anger, ongoing symptoms of depression, and relational problems with his live-in girlfriend.  His GAF was 55.  

SSA records include a November 2008 psychiatric evaluation report which notes that the Veteran's depressive symptoms include dysphoric moods, occasional feelings of hopelessness, irritability, fatigue and loss of energy and difficulty with attention, concentration and memory.  He denied any current homicidal or suicidal ideation.  On examination, the Veteran appeared well groomed; his speech was fluent; his thought process was logical, coherent and goal-directed; he had full range of affect; his mood was euthymic; he was oriented to person, place and time and his attention, concentration and recent and remote memory were intact.  He had fair insight and judgment.  

On July 2009 VA PTSD examination, the Veteran described considerable social withdrawal.  He reported that he stays away from people ("I get angry all the time even though I'm a little guy"), has disturbed sleep patterns, and excessive vigilance.  On examination, the Veteran avoided eye contact but his behavior was otherwise appropriate, his mood was irritable, affect was congruent, and he reported no suicidal or homicidal ideation, intent or plan.  His speech, thought process and long and short term memory were unimpaired, his hygiene was unremarkable and he reported no panic attacks.  The GAF score was 63 (reflecting irritability, sleep disturbance and social withdrawal) at the time of examination and ranged from 55 to 65 during the past year.  The examiner noted that there are PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Vet Center counseling records from August 2009 to September 2010 note the Veteran's feelings of alienation and loneliness, social isolation and avoidance behaviors and "increased anger/rage in most areas of his life."  He also reported increase in depression and PTSD symptoms triggered by his son's pending deployment to Afghanistan as well as his anger and frustration about the behavior of his 3 sons.  In September 2009, "he spoke about having a death wish i.e. to not wake up in the morning" but denied any thoughts to hurt himself or others.  He reported "fleeting suicidal ideation" and denied plan or intent in February and March 2010.  Additional Vet Center treatment records from January 2012 to March 2013 show continued treatment for his ongoing PTSD symptoms.  In September 2012, the Veteran described a confrontation with a salesman on his front lawn and reflected on overreacting in situations and efforts to avoid acting out behaviors.  

September 2009 VA psychiatric treatment records note that the "Veteran described a life that is PTSD driven and currently dominated by residual and chronic symptoms." The examiner noted that "[s]ymptoms of PTSD and co-morbid conditions have a negative effect on his daily life; his mood, attention and concentration, self-esteem, energy level, motivation, interpersonal interactions, world-view and outlook of the future being affected."  An October 2009 treatment report notes that the Veteran showed emotional numbing and isolation.  The assessment was that his "life continues to be PTSD-driven" and, although he is compliant with medications, he does not experience improvement.  

A January 2010 VA examination report notes that the Veteran reported fighting with people while on the job, including supervisors, and having to be restrained during the last two months of his employment because of his short temper.  The examiner noted anger management issues during the examination.  

VA treatment records show that the Veteran's life continued to be PTSD-driven in February 2010; however, he was showing some improvement on medications.  On examination, he exhibited excessive worry, his affect was constricted, mood was anxious and he was depressed and mildly agitated.  Follow-up psychiatric treatment records show that these symptoms continued essentially unchanged through August 2011.  

On September 2010 VA examination, the Veteran reported feeling socially withdrawn because of his PTSD.  He also reported feeling anxious about his son's deployment to Afghanistan and depressed (sometimes).  On examination, the Veteran's hygiene was unremarkable, he made intermittent eye contact and his behavior was appropriate.  His mood was neutral, affect was mildly constricted but congruent, long and short term recall was grossly intact and attention and concentration were adequate.  His speech and thought process were essentially unimpaired.  He reported no panic attacks, obsessions or phobias that interfere with normal functioning.  He reported that his disturbed sleep patterns resulted in occasional fatigue during the day.  The examiner opined that the Veteran's "symptoms are now mild to moderate, recur at least weekly, and have been present without remission since July 2009."  A GAF score of 59 was assigned, reflecting irritability, sleep disturbance, and social withdrawal.  The GAF during the past year ranged from 55 to 65.  

VA treatment records starting in December 2011 noted "PTSD-related depression, anxiety, emotional numbing, and compromised sense of personal safety resulting in distrust, hyperarousal, and global maladjustment to life and relationship to self, family and others."  VA treatment records show that the Veteran's GAF scores ranged from 50 in March 2011, 48 from May 2011 to April 2012, 52 from April 2012 to May 2013, and improved to 55 from September 2013 to March 2014.  

During his July 2013 Travel Board hearing, the Veteran testified that his "head gets jammed up when [he] is around people."  He reported that he used to walk on a path in the woods and in a shopping mall; however, he stopped these activities because he did not want to interact with people.  He also reported that he does not keep a weapon around the house because of his tendency for angry outbursts ("A number of times [he] almost lost [his] job over acting up violently".)  He stated that he experiences panic attacks at least two or three times per month.  He also stated that he loses his memory (goes blank when talking to people).  

A December 2013 letter from the Veteran's treating Licensed Clinical Social Worker (who is also the Clinical Coordinator) at the Vet Center notes that he "cannot adapt to stressful circumstances" and "is unable to establish or maintain effective relationships."  The Social Worker further opined that the Veteran's "depression and anxiety are chronic and continue to impair his functioning in a daily routine and interactive with other."  The Social Worker noted that the Veteran "finds no enjoyment in daily activities that previously brought him pleasure; he lacks motivation and desire to be involved, he feels hopeless and unable to institute change."  

On January 2014 VA PTSD examination, the examiner summarized the Veteran's PTSD as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran had been married twice and had three sons from these relationships.  Most recently, he had a live-in relationship with a woman from 2003-2007.  The Veteran was in touch with his sons and visits them regularly.  He reported having loving feelings towards his three sisters and a brother and described a particularly close relationship with one of his sisters.  He also reported spending an hour or so having breakfast and socializing with friends on Saturday mornings.  The examiner noted that anxiety and chronic sleep disturbance were the only symptoms attributable to the Veteran's PTSD.  

In a June 2014 addendum to the January 2014 VA PTSD examination report, the examiner reviewed the record and opined:

Review of the GAF scores within the review period are indeed variable with many scores prior to 4/23/12 in the range of 41-50, which reflect "serious symptoms."  ...  Free form text associated with the consults that rendered those GAF scores do not consistently identify such serious symptoms nor do they describe an absence of meaningful relationships.  The GAF score is known for its variability and unreliability.  It is noteworthy that GAF scores incrementally increased and remained at a modestly higher level when the veteran's care was transferred to a different attending psychiatrist.  As of May 30, 2014 when care was assumed by a different practitioner, GAF scores rose and ranged from 51-61, reflecting "moderate symptoms."  

The veteran described, during the most recent C&P examination with this examiner, persistent mood dysphoria most notably anxiety, sleep disturbance, and he identified persistent PTSD characteristics which are endorsed in the template report.  He maintains loving relationships with family members and has friends with whom he regularly meets.  His work roles from which he retired were performed successfully and there was no report that psychiatric features created barriers to occupational functioning.  

The examiner opined that the Veteran's clinical presentation at the time of the examination suggested mild to moderate symptoms under the former DSM-IV GAF scale.  The GAF score at the time of examination was identified as 59.  It was also noted that the Veteran had reported that his functioning was static and "the presence of longitudinal psychiatric stability" was reinforced upon assessing the level of functioning during the most recent examination compared to the most recent GAF scores and the 2010 VA examination report.  

In a June 2014 letter, the Veteran's attorney stated that the Veteran "deserves a 50% rating, rather than a 30% rating" for his service-connected PTSD and noted that his "GAF score was consistently low during a long period of time."  

The 30 percent rating for the Veteran's PTSD contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the evidence of record, taken as a whole, more nearly approximates the reduced reliability and productivity required for a 50 percent rating and suggests that the Veteran's occupational and social impairment has been static/stable throughout the appeal period (based on VA and Vet Center treatment records and the June 2014 addendum opinion).  Specifically, he has exhibited disturbances of motivation and mood and, although he visits his three sons and grandchildren and has loving feelings towards his siblings, he has reported ongoing conflicts with his children, has been in three failed relationships with women and reported conflicts with co-workers.  While he did not exhibit all of the symptoms listed (as examples) under the criteria for a 50 percent rating, such is not necessary to justify that rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is further noted that the report of VA examinations could be viewed as indicative of PTSD of less severity; however, the Board has also considered the lay pleading and testimony and has found the Veteran to be credible.  This taken with the totality of the other evidence of record persuades the Board to conclude that a 50 percent rating is warranted throughout.

While the June 2014 letter from Veteran's attorney stating that the Veteran "deserves a 50% rating" suggests that the Veteran would be satisfied with a 50 percent rating, nonetheless, if symptoms of PTSD are shown to have warranted a higher rating for any distinct period of time, he is entitled to such rating.  However, the evidence of record does not show symptoms that met (or approximated) the criteria for a 70 percent rating at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He did not, at any point, demonstrate symptoms such as: obsessional, illogical, obscure, or irrelevant speech; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or any other symptoms of similar gravity. 

While he has reported irritability and anger, he has not been shown to be violent.  Furthermore, he has continued to maintain some relationships with his family, and maintains contact with friends when he has breakfast on Saturday mornings.  His judgment and thinking have been consistently clinically evaluated as normal and he has not demonstrated obsessional tendencies.  He was consistently well groomed, and inability to maintain hygiene and routine daily activities is not shown.  Symptoms that might be associated with a higher rating (such as suicidal ideation) were noted during acute periods of exacerbation; however, they do not reflect a distinct period or periods of increased symptoms and impairment for which a staged increased rating could be assigned.  Consequently, the Board finds that the Veteran has not demonstrated deficiencies in most areas and that the criteria for a 70 percent (or 100 percent) rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  It is noted that the varying GAF scores reported during the course of this appeal, ranging from 48 to 65, suggest serious to moderate impairment.  Further, the clinical findings over the course of several years consistently show a disability picture more in keeping with that described under the criteria for a 50 percent rating.  Moreover, while records at various points in time during the appeal period present a more detailed picture of the Veteran's psychiatric disability, they do not show distinct periods of time when occupational and social impairment with deficiencies in most areas due to psychiatric symptoms were not shown.  Consequently, the Board finds that a 50 percent rating is warranted for the entire appeal period, and that "staged" ratings are not warranted.

The Board has considered whether referral for consideration of an extraschedular rating is indicated.  Inasmuch as all symptoms of the Veteran's PTSD (and the associated functional impairment described) are fully encompassed by the schedular criteria for a 50 percent rating, the schedular criteria are not shown to be inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

The Veteran's claim for a TDIU arises from his increased rating claim for PTSD, his only service-connected disability.  This decision finds that the service-connected disability rating is increased from 30 to 50 percent.  The Veteran's 50 percent evaluation still falls short of the threshold needed for a schedular evaluation under 38 C.F.R. § 4.16.  Accordingly, a schedular grant of TDIU is not warranted, and the only question remaining for the Board is whether TDIU is warranted on an extraschedular basis.

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Thus, the Board will adjudicate whether the evidence shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of C&P for an extraschedular TDIU rating under § 4.16(b).

Vet Center counseling records show that the Veteran reported losing his job as a truck driver in September 2007 (when he took a buyout).  

An October 2008 letter from the Veteran's treating Licensed Clinical Social Worker at the Vet Center notes that the Veteran suffers from PTSD and states that the prognosis for his "ever returning to gainful employment is very poor due to the severity of his psychological issues."  This Social Worker reiterated her opinion as to the Veteran's unemployability due to his psychiatric issues in a subsequent, December 2013, statement.  

The Veteran was awarded SSA disability on the basis of a primary diagnosis of a back disorder (discogenic and degenerative) and a secondary diagnosis of affective disorder.  SSA records include a November 2008 psychiatric evaluation report which includes the opinion that the Veteran is "able to follow and understand simple directions and instructions and is able to perform simple tasks independently.  He is able to maintain attention and concentration for tasks for at least brief periods of time.  He would be able to maintain a regular schedule.  He has the ability to learn new tasks and could perform complex tasks independently.  He is able to make appropriate decisions and relate adequately with others.  He would be able to appropriately deal with the stressors of a typical competitive work setting."  The examiner also opined that the prognosis was "guarded to fair" and was largely dependent upon the Veteran's medical conditions.  In December 2008, a psychiatric consultant who reviewed the Veteran's VA records, including from the Licensed Clinical Social Worker, advised that the Veteran's psychiatric impairment is not severe.  

A January 2010 VA examination report notes that the Veteran reported having to stop working as a truck driver because of his PTSD.  He stated that he used to fight with people while on his job, including supervisors, and had to be restrained during the last two months of his employment because he became short tempered.  He also reported a history of neck pain, bilateral carpal tunnel, numbness in his hands, and trouble holding onto things with his right hand.  On examination, the Veteran had decreased sensation in his hands and some anger management issues during the examination.  The diagnoses included PTSD, cervical radiculopathy, and carpal tunnel.  

A September 2010 VA examination notes that the Veteran attributed his unemployment to being retired and physical health problems, not to his PTSD.  

During his July 2013 Travel Board hearing, the Veteran testified that he had worked as a tractor trailer driver for about 40 years and last worked in 2007, when he took a buyout.  He reported that he tried working a little bit in the beginning of 2008 but he "had physical problems with [his] neck and lower back" and figured that "people aren't really interested in an old tractor trailer driver" at his age.  The Veteran stated that his prior jobs were secured through his personal connections, he did not have to sit down and be interviewed (he did not feel that anyone would hire him now, even if he was in perfect health, because of his age and because he "can't put up with a lot of bullshit anymore").  He also reported that, during his years of employment, he was protected by his union and shop stewards from losing his job when he had violent outbursts.  

On January 2014 VA PTSD examination, the examiner noted that the Veteran last worked in 2007, when he took a buyout.  The examiner further noted that the Veteran tried to resume work in 2008, but his physical condition precluded him from doing so.  

In this case, the evidence weighs against finding that the Veteran's service connected PTSD alone renders him unable to secure and follow substantially gainful employment.  Rather, the evidence shows that the Veteran had other, nonservice-connected physical ailments (that cannot be considered at this instance) which rendered him unable to secure and follow substantially gainful employment.  Further, the Veteran has attributed his unemployability to his age and physical disabilities during VA examinations and in his Travel Board hearing testimony.  

The Board finds the preponderance of the evidence is against a finding that the Veteran's service connected PTSD alone rendered him unable to perform the tasks of a substantially gainful occupation.  The Board finds highly probative and persuasive the consistent opinions of the VA examiners that the Veteran's service-connected PTSD does not make him unable to obtain and maintain gainful employment.  In particular, the 2014 examination report and addendum, after performing a longitudinal review of the record (to include the degree of impairment reported by the Vet Center treatment providers) concluded that the Veteran's service-connected PTSD does not make him unable to obtain and maintain gainful employment and found only intermittent inability to perform occupational tasks due to PTSD.  The examiner noted that the Veteran was successful in his work roles from which he retired.  In part, the examiner's conclusions were based on the Veteran's report that his psychiatric symptoms were not a factor in his decision to discontinue work.  The 2010 VA examiner also noted the Veteran's report that his psychiatric symptoms were not a factor in his decision to discontinue work.  The conclusions of the VA examiners are reinforced by the findings noted in the SSA records.  Instead, the evidence, including the credible lay evidence, establishes that there are non-service connected disabilities, such as back and neck pain, bilateral carpal tunnel, and numbness in his hands, which preclude obtaining and retaining gainful employment.  

Based on the foregoing, there is no reason for a referral of the claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim of entitlement to a TDIU must be denied.



ORDER

A rating of 50 percent, but no higher, is granted for PTSD throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

A total disability rating for compensation on the basis of individual unemployability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


